           Case 4:21-cv-00156-BRW Document 31 Filed 06/02/21 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                   CENTRAL DIVISION

FIELDING KIMERY
ADC #133741                                                                         PLAINTIFF

VS.                                   4:21-CV-00156-BRW

PATRICIA PAGE HARRIS,
Sgt., Varner Supermax, ADC, et al.                                              DEFENDANTS

                                            ORDER

         I have reviewed the Recommended Disposition submitted by United States Magistrate

Judge Joe J. Volpe. No objections have been filed, and the time to do so has passed. After

careful review, I approve and adopt the Recommended Disposition in all respects.

         Accordingly, Plaintiff’s Complaint (Doc. 2) is DISMISSED WITHOUT PREJUDICE

because it fails to state a claim upon which relief may be granted. Dismissal is a strike, and I

certify an in forma pauperis appeal from this Order would not be taken in good faith.1

          IT IS SO ORDERED this 2nd day of June, 2021.



                                                          Billy Roy Wilson__________________
                                                          UNITED STATES DISTRICT JUDGE




1
    28 U.S.C. § 1915(a)(3) and (g).
                                                1
